Citation Nr: 1125978	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastroesophageal disorder to include a hiatal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for hearing loss, tinnitus and a hiatal hernia.  The Veteran disagreed and perfected an appeal.  In February 2008, the Veteran and his representative presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

In August 2008 and July 2009 decisions, the Board remanded the claim for further evidentiary development.    


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a finding that the Veteran's hearing loss is not associated with the Veteran's active duty service.

2.  A preponderance of the competent medical evidence supports a finding that the Veteran's tinnitus is not associated with the Veteran's active duty service.

3.  A preponderance of the competent medical evidence supports a finding that the Veteran's gastroesophageal disorder, to include a hiatal hernia, is not associated with the Veteran's active duty service.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for hearing loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Entitlement to service connection for a gastroesophageal disorder to include a hiatal hernia is not warranted 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that exposure to excessive noise from training during his active duty service caused acoustic trauma which has led to his current hearing loss.  He also contends that he has experienced tinnitus since about 1963 when it started on an intermittent basis during training exercises and now is experienced continually.  Finally, he contends that his gastroesophageal disorder began during service when he fell and injured his chest, suffering pain that he thought could have been a heart attack.  He seeks service connection for each disorder.

The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary, and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.   Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claims for further evidentiary development in the July 2009 remand.  Specifically, the Board ordered VBA to directly request medical records from Ft. Meade regarding the Veteran; request that the National Personnel Records Center (NPRC) search for records regarding the Veteran again; provide the Veteran with a gastroesophageal medical examination performed by a gastrointestinal specialist; and, refer the Veteran's hearing loss claim to the audiologist who performed the December 2008 examination, if that person was available, and obtain an opinion regarding the etiology of the Veteran's claim.  

The Veteran has contended in the June 2011 Informal Brief in support of his claim that the Board should once again remand his claim because VBA did not precisely follow the directions of the July 2009 remand.  Essentially, the Veteran's representative notes that the Veteran's claims folder was not sent back to the December 2008 audiologist, Dr. C., and that the March 2010 examiner did not follow the remand's direction to address an opinion provided by a private audiologist.  In addition, the Veteran contends that he was not examined by a gastrointestinal specialist as required by the remand, but rather was examined by a family practitioner.

The Board addresses the competency of the medical evidence in the discussion below and finds that the medical evidence is sufficient to render a decision on all issues.  The Board first notes that the March 2011 audiologist noted they reviewed the entire relevant record and specifically listed the private audiologist's 2005 report.  The March 2010 report includes information that reflects that the examiner read the transcript from the February 2008 Board hearing, and provided an opinion referencing a 2005 study regarding hearing loss and military noise exposure.  The gist of the July 2009 remand was that the examiner, if available, was to explain why they did or did not agree with the private audiologist's opinion.  This was done by the March 2011 examiner.  

With regard to the March 2010 examination by a physician who was not certified as a gastroenterologist, the Board observes that the July 2009 remand directed the examiner to review the VA claims folder, conduct an examination and provide an opinion on the likely origin or etiology and diagnosis of the Veteran's in-service chest pain; provide an opinion on the likely etiology of any current gastroesophageal disorder; and to explain whether the current disorder had its onset after service.  No explanation was provided why the Board sought a particular specialist.  

A review of the March 2010 examination report shows that the examining physician reviewed the Veteran's VA claims folder, examined the Veteran and provided the requested opinions.  In addition, the October 2010 supplement indicates that records from the 1964 in-service hospitalization were reviewed and the examiner's opinion was supplemented.  As is discussed in greater detail below, the Board finds that the examination and the resulting opinions are consistent with the medical evidence of record and that the physician's credibility are sufficient to render a decision in this case.

The Board further observes that the Court has recently reaffirmed the Dyment holding that strict compliance is not required to satisfy Stegall.  In D'Aries v. Peake, 22 Vet.App. 97 (2011), the Board directed that an "internal medicine specialist" conduct a review of the medical evidence and render an opinion.  Instead, a neurologist was assigned and conducted the review and provided an opinion.  The D'Aries Court held that so long as the Board explains the reasons why a medical examination report is probative, including why the opinions reached are supported by the medical evidence, the examination substantially complies with the terms of a remand and satisfies Stegall.  As discussed in greater detail below, the Board finds that the March 2010 VA physician's examination and opinions are supported by the medical evidence of record and are very probative on the issue of whether the Veteran's gastroesophageal disorder is related to his active duty service and that the examiner particularly discussed the 1964 in-service incident reflected in the medical evidence.

For the reasons stated above, the Board finds that VBA has substantially complied with the July 2009 remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a February 2006 letter of the evidence required to substantiate a claim for service connection and he was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, the Veteran was informed in a May 2006 letter of how VA determines a disability rating and an effective date for a claimed disability.    

The record shows that VBA obtained records generated at the Army Hospital at Fort Meade, Maryland, that pertained to the claim under consideration, other service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran received VA medical examination in March 2010.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As noted in the Introduction, the Veteran presented evidence at a hearing at the RO before the undersigned VLJ.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Relevant law and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Bilateral hearing loss and tinnitus

In this case, the Veteran submitted a December 2005 examination report from Dr. V.A., Au.D., from Medical Gardens Hearing Center.  Dr. V.A. reported that audiological testing showed the Veteran suffered from "borderline normal to [a] mild sensorineural hearing loss for the right [ear] and a mild to severe sensorineural hearing loss for the left ear."  Word recognition ability was determined to be 100 percent for the right ear and 64 percent for the left ear.  In addition, Dr. V.A. indicated that she had "reviewed [the Veteran's] military history" and stated that in her opinion, the Veteran's "bilateral hearing loss and tinnitus are due to unprotected noise exposure from his duties in military service," including gunfire and an explosion while serving in the military.

A March 2006 VA new patient examination report states that the Veteran had "no hearing loss, tinnitus, no ear discharge."  The Veteran was seen for possible fitting of hearing aids by VA.  An uninterpreted August 2006 VA audiological test report indicates the following air conduction results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
35
LEFT
35
40
70
75
70

Speech recognition scores were 96 percent for the right ear and 76 percent for the left ear.  The examining audiologist stated that the Veteran's medical history was significant for tinnitus "constant left ear since the 1960's," and a history of military noise exposure; specifically, the report notes that the Veteran had been assigned to a counterintelligence job and that the job was not noisy, but he had been exposed to noise during training exercises and he had experienced a fall that injured his head.  The report notes that the Veteran had gone through escape and evasion training and that the training included a 50 gallon drum being placed over his head and then the drum was hit by a baseball bat.  The examiner noted that the Veteran's hearing loss was "not consistent with noise exposure."  The examiner did not review the Veteran's VA claims folder.

A December 2008 VA audiological examination report notes that the Veteran's VA claims folder and medical records were reviewed.  The examiner noted the Veteran's hearing tests upon entry to and separation from active duty, and noted the 

Veteran's statements regarding being exposed to noise during training, including the escape and evasion training.  The audiological testing had the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
55
LEFT
40
40
60
80
55

The examiner reported average hearing loss as 42.5 in the right ear and 63.75 in the left ear.  Maryland CNC Word List Speech Recognition Scores were 96 percent for the right ear and 88 percent for the left ear.  The diagnosis was bilateral sensorineural hearing loss and subjective tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were not due to exposure to noise during service because the Veteran's service treatment records show "hearing WNL [within normal limits] for entrance and separation, and because there no mention of tinnitus upon separation.  The examiner further noted that the 2005 private audiological findings were "questionable due to the calibration of the equipment and the insulation booth used."

A March 2010 VA audiological examination was provided to the Veteran.  The examiner noted that the Veteran's VA claims folder was reviewed and his medical records were reviewed.  The examiner noted the Veteran complained of tinnitus, but did not indicate the "date and circumstances of tinnitus onset."  Audiological testing had the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
45
55
LEFT
30
35
55
70
65

The examiner reported average hearing loss as 41.25 in the right ear and 56.25 in the left ear.  Maryland CNC Word List Speech Recognition Scores were 100 percent for the right ear and 96 percent for the left ear.  The diagnosis was bilateral sensorineural hearing loss and subjective tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not incurred during service or caused by exposure to noise in service because the Veteran had normal hearing upon separation and no tinnitus was noted upon separation.  The examiner further noted "a mild shift in hearing (10-15 dBHL) was noted in the high frequencies in the left ear only when comparing separation to enlistment exam."  The examiner stated that the "Institute of Medicine in a 2005 study on Military and Noise Exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss."  

As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In this case, the audiological test results show that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385.  Thus, Shedden element (1) is satisfied.

Shedden element (2), in-service incurrence or aggravation of a disease or injury, is also satisfied by the Veteran's statements regarding exposure to noise during service, including explosions and gunfire, and the incident involving his escape and evasion training.

The crux of these claims is Shedden element (3), evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  The evidence supporting the Veteran's contentions include the December 2005 private audiologist's statement and the statements of the Veteran that he has had tinnitus since the event during escape and evasion training.  See hearing transcript at pages 4-5.  The evidence against the Veteran includes the opinions rendered by the VA audiological examiners in the February 2006, December 2008 and March 2010 examination reports.

The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the December 2006 private audiological examiner opined that the Veteran's hearing loss was caused by "unprotected noise exposure from his duties in military service."  There is no explanation of what records were reviewed or of how the Veteran's current hearing loss could be connected to his active duty service when there was no evidence of hearing loss during service.  In sum, the examiner's opinion does not refer to clinical evidence and it is simply not supported by the record evidence in that there is no evidence of hearing loss during service.  Moreover, there is no explanation why the Veteran's hearing would slowly onset after many years and still be related to his active duty service.

The VA examiners consistently reported that the Veteran's hearing loss was not consistent with exposure to noise during service.  The March 2010 examiner first noted the Veteran's hearing loss upon separation was within normal limits and then cited to a 2005 medical study that indicates "there was no scientific evidence to support delayed onset of noise induced hearing loss."  The Board finds that the March 2010 VA examiner's report is more probative than that of the 2005 private examiner's report as it reflects more of the clinical evidence and provides a more scientific basis for the opinion that the Veteran's hearing loss was not incurred during service.

The Board observes that the Veteran is competent to explain that he experienced loss of hearing over the years, including the fact that his hearing was affected during service.  The contemporary medical evidence, however, is at odds with the Veteran's contentions.  The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also held that the Board may consider whether a veteran's personal interest may affect the credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Similarly, although the Veteran testified that he had sought medical treatment for hearing loss soon after his discharge and at various points up to the December 2005 examination, there is no documentary evidence of any such treatment.   See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence]. 

The Board notes that statements from the Veteran's wife, friends and daughter indicate that they were aware of the Veteran's hearing loss over a long period of time.  Their opinions that his hearing loss was incurred during service, however, are not probative; nothing in the record shows that any of the persons who offered statements in support of the Veteran's contention have the requisite training, education or experience to provide an opinion regarding whether the Veteran's hearing loss was incurred during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

In sum, after review of the entire record, the Board finds that the Veteran's claims for service connection for hearing loss and tinnitus are not warranted because of the lack of sufficient evidence of Shedden element (3).

Gastroesophageal disorder to include a hiatal hernia

As noted above, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran essentially has testified that during his active duty while on infantry training, he fell into a ravine and hit his chest hard enough that he lost his breath and was in pain "for a while."  See hearing transcript at page 16.  The pain lasted "a week or two" and he had a bruise.  At some point after the fall, the Veteran experienced severe pain when he walked out of a class at Fort Holabird, Maryland.  He was taken to the Fort Meade Army hospital and treated.  See hearing transcript at page 17.  After he got out of the Army, the Veteran testified that he was a graduate student and was not able to afford medical care, but that he had undergone an employment physical that included tests to reveal why he continued to suffer pain in the chest.  See hearing transcript at page 18.  He has told VA health providers that since his experience during service, he has had pain and a burning sensation with recurrent indigestion.  See for example December 2008 VA examiner's report.  He seeks service connection for the gastroesophageal disorder.

The Veteran was seen in December 2008 by a VA physician's assistant.  The examiner stated that the Veteran "was currently asymptomatic but if he doesn't take Prilosec he notes a recurrent substernal burning discomfort."  The examiner provided an impression of "hiatal hernia/Barrett's esophagus."  Thus, Shedden element (1) is satisfied.

With regard to element (2), a review of the Veteran's service treatment records and records obtained regarding treatment of the Veteran at Fort Meade in March 1964, shows that in March 1964 he complained of "dull" pain in the lower left chest area that was worse with exertion.  Testing was done to rule out a heart condition and a final diagnosis of "splenic flexure syndrome" was made.  The Veteran's April 1966 discharge medical examination report indicates that the Veteran had "enlargement of left inguinal ring, mild."  The Veteran's April 1966 Report of Medical History shows he reported his then present health as "chest pain, shortness of breath, otherwise good."  The Veteran indicated "no" in the report next to "frequent indigestion" and "stomach, liver or intestinal trouble."  The medical officer's note indicates the Veteran complained of sinusitis, and "shortness of breath and pressure in chest after playing 18 holes golf first time recently - no recurrences."  There is no record of complaints of or treatment for burning sensation in the Veteran's chest or other intestinal or esophageal disorder during his active duty service.  For purposes of Shedden, however, the Board finds that the diagnosis of splenic flexure syndrome satisfies element (2).  

The Veteran has not provided any medical evidence that shows that his current condition is related to his active duty service.  He has provided testimony that physicians have told him it was related, but the Veteran's account of what health care providers purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  There is also no medical evidence of a continuity of symptoms of a gastroesophageal problem that has lasted since service.  The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. See 38 C.F.R. § 3.303(b) (2010).  The Veteran has provided the statements of family and friends, but, as above, there is no evidence of record that indicates any have the requisite training, education or experience to opine that the Veteran's current gastrointestinal issues are related to anything he suffered during service.

In addition, a VA physician reviewed the Veteran's VA claims folder, including the 1964 Fort Meade treatment records, and opined that the medical evidence supported a conclusion that it was less likely as not that the Veteran's current disorder is related to his active duty service.  The rationale for the opinion was that the only documented in-service incident was the 1964 event which shows physicians ruled out gastrointestinal and cardiac problems.  The examiner noted that review of the 1964 records showed a diagnosis of splenic flexure syndrome that the examiner described is "a term sometimes used to describe bloating, muscle spasms of the colon, and upper abdominal discomfort thought to be cause by trapped gas at the splenic (as opposed to hepatic) flexure in the colon."  The examiner reported that "splenic flexure syndrome is in no way related to current GERD/HH [gastroesophageal reflux disease/hiatal hernia]."  The examiner further noted that there was nothing else indicated during service and that the separation physical and report of medical history do not show any gastrointestinal problems, and there was nothing in the medical evidence indicating a gastrointestinal problem until a 1997 report showing GERD with hiatal hernia.

The Board finds that the March 2010 examiner's report and the October 2010 addendum to the report are very probative and reflect the clinical evidence of record.  The only medical evidence of an event during service was of the chest pain and resulting diagnosis of splenic flexure syndrome.  The March 2010 VA physician explained what the syndrome was used to describe and reviewed the medical evidence to demonstrate that it had nothing to do with currently diagnosed GERD or hiatal hernia.  For those reasons, the Board finds that the Veteran's claim fails for lack of evidence of Shedden element (3).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a gastroesophageal disorder to include a hiatal hernia is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


